                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 1 of 25



                      1   Jeremy J. Taylor (SBN 249075)
                          jeremy.taylor@bakerbotts.com
                      2   BAKER BOTTS L.L.P.
                          101 California Street, Suite 3600
                      3   San Francisco, CA 94111
                          Tel: (415) 291-6200
                      4   Fax: (415) 291-6300
                      5   Bryant C. Boren, Jr. (SBN 260602)
                          bryant.c.boren@bakerbotts.com
                      6   Elizabeth K. Boggs (SBN 280555)
                          betsy.boggs@bakerbotts.com
                      7   John F. Gaustad (SBN 279893)
                          john.gaustad@bakerbotts.com
                      8   Keith M. Jurek (SBN 310856)
                          keith.jurek@bakerbotts.com
                      9   BAKER BOTTS L.L.P.
                          1001 Page Mill Road
                     10   Building One, Suite 200
                          Palo Alto, California 94304
                     11   Phone: (650) 739-7500
                          Fax: (650) 739-7699
                     12
                          Jennifer C. Tempesta (admitted pro hac vice)
                     13   BAKER BOTTS L.L.P.
                          30 Rockefeller Plaza
BAKER BOTTS L.L.P.




                     14   New York, NY 10112
                          Phone: (212) 408-2500
                     15   Fax: (212) 408-2501
                     16   Attorneys for Defendant LYFT, INC.
                     17                               UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA
                     18                                    OAKLAND DIVISION
                     19
                           RIDEAPP, INC.                                 Case No. 18-CV-07152-JST
                     20
                                             Plaintiff,                  LYFT, INC.’S NOTICE OF MOTION AND
                     21           v.                                     MOTION FOR ATTORNEYS’ FEES
                     22                                                  Judge: Hon. Jon S. Tigar
                           LYFT, INC.                                    Date: January 22, 2020
                     23                                                  Time: 2:00 p.m.
                                             Defendant.                  Courtroom: 6 – 2nd Floor
                     24

                     25

                     26

                     27

                     28

                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                     Case No. 18-CV-07152-JST
                                Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 2 of 25



                                                                                       TABLE OF CONTENTS
                      1
                                                                                                                                                                            Page
                      2
                          I.              INTRODUCTION .............................................................................................................. 1
                      3
                          II.             STATEMENT OF ISSUES TO BE DECIDED ................................................................. 3
                      4
                          III.            FACTUAL BACKGROUND ............................................................................................ 3
                      5
                                A.        July‒November 2018: Case Filed in S.D.N.Y. and Transferred to N.D. Cal. After No
                      6                   Bona Fide Connection to the Forum Found ....................................................................... 3
                      7         B.        December 2018‒May 2019: IPR Petitions Filed and RideApp Provides Construction of
                                          “On-Demand Allocation” in Response .............................................................................. 3
                      8
                                C.        June 2019: RideApp Confirms the Construction of “On-Demand Allocation” and Fails
                      9                   to Identify Any Algorithms in Claim Construction Disclosures ........................................ 5
                     10         D.        July‒August 2019: The Patent Office Finds Asserted Claims Indefinite and RideApp
                                          Refuses to Dismiss Case .................................................................................................... 5
                     11
                                E.        August‒September 2019: RideApp Introduces Its New Construction for “On-Demand
                     12                   Allocation” ......................................................................................................................... 6
                     13         F.        October 2019: The Court Invalidates the Claims and Enters Final Judgment ................... 7
BAKER BOTTS L.L.P.




                     14   IV.             ARGUMENT ..................................................................................................................... 7
                     15         A.        This Is an Exceptional Case Under 35 U.S.C. § 285 ......................................................... 7
                     16              1.       Legal Standards ............................................................................................................. 7
                     17              2.       RideApp Knowingly Pursued a Frivolous Litigation Position After the Patent Office
                                              Decisions........................................................................................................................ 8
                     18
                                     3.       RideApp Litigated This Case in an Unreasonable Manner ........................................... 11
                     19
                                B.        Lyft’s Requested Attorneys’ Fees Are Reasonable ............................................................ 17
                     20
                                     1.       Legal Standards ............................................................................................................. 17
                     21
                                     2.       The Hourly Rate Paid by Lyft to Its Attorneys Was Reasonable .................................. 18
                     22
                                     3.       The Number of Hours Billed to Litigate This Case Was Reasonable ........................... 19
                     23
                                     4.       The Attorneys’ Fees which Lyft Seeks are Reasonable ................................................ 19
                     24
                          V.              CONCLUSION .................................................................................................................. 20
                     25

                     26

                     27

                     28
                           LYFT’S MOTION FOR ATTORNEYS’ FEES                                                                                   Case No. 18-CV-07152-JST
                                                                                                        i
        Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 3 of 25



 1                                                   TABLE OF AUTHORITIES
 2   CASES                                                                                                                            Page(s)
 3   3Form, Inc. v. Lumicor, Inc.,
 4      No. 2:12-CV-293, 2018 WL 4688348 (D. Utah Sept. 28, 2018) ...............................................11

 5   Automated Bus. Cos. v. NEC Am., Inc.,
        202 F.3d 1353 (Fed. Cir. 2000) ..................................................................................................17
 6
     Cent. Soya Co., Inc. v. Geo. A. Hormel & Co.,
 7      723 F.2d 1573 (Fed. Cir. 1983) ............................................................................................18, 20
 8   Epcon Gas Sys., Inc. v. Bauer Compressors, Inc.,
        279 F.3d 1022 (Fed. Cir. 2002) ....................................................................................................8
 9

10   Gilead Scis., Inc. v. Merck & Co, Inc.,
         No. 13-cv-04057-BLF, 2016 WL 4242216 (N.D. Cal. Aug. 11, 2016) .......................................8
11
     Highmark Inc., v. Allcare Health Mgmt. Sys., Inc.,
12      572 U.S. 559 (2014) .....................................................................................................................8
13   Icon Health & Fitness, Inc. v. Octane Fitness, LLC,
        112 F. Supp. 3d 888 (D. Minn. 2015) (Octane Fitness II) ...................................................12–13
14
     Inventor Holdings, LLC v. Bed Bath & Beyond, Inc.,
15
         876 F.3d 1372 (Fed. Cir. 2017) ..................................................................................................11
16
     Kilopass Tech., Inc. v. Sidense Corp.,
17       738 F.3d 1302 (Fed. Cir. 2013) ....................................................................................................8

18   Kilopass Tech., Inc. v. Sidense Corp.,
         No. C 10–02066 SI, 2014 WL 3956703 (N.D. Cal. Aug. 12, 2014) ....................................10–11
19
     Kilopass Tech., Inc. v. Sidense Corp.,
20
         82 F. Supp. 3d 1154 (N.D. Cal. 2015) .......................................................................................17
21
     Large Audience Display Sys., LLC v. Tennman Prods., LLC,
22      745 F. App’x 153 (Fed. Cir. 2018) .............................................................................................17

23   Linex Techs., Inc. v. Hewlett-Packard Co.,
        No. C 13-159 CW, 2014 WL 4616847 (N.D. Cal. Sept. 15, 2014) ...........................................11
24
     LookSmart Grp., Inc. v. Microsoft Corp.,
25      386 F. Supp. 3d 1222 (N.D. Cal. June 28, 2019) .................................................................16, 17
26
     Lumen View Tech. LLC v. Findthebest.com, Inc.,
27      811 F.3d 479 (Fed. Cir. 2016) ....................................................................................................17

28   Mathis v. Hydro Air Indus. Inc.,
        No. CV 80-4481, 1986 WL 84360 (C.D. Cal. Feb. 20, 1986) ...................................................18
      LYFT’S MOTION FOR ATTORNEYS’ FEES                                                                        Case No. 18-CV-07152-JST
                                                                          ii
        Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 4 of 25



 1   Mathis v. Spears,
        857 F.2d 749 (Fed. Cir. 1988) ........................................................................................17–18, 20
 2

 3   Motivate Int’l, Inc. v. Inlow,
        No. 1:15-09948 (N.D. Ill. 2015).................................................................................................12
 4
     Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
 5      572 U.S. 545 (2014) ...........................................................................................................7–8, 10

 6   S.C. Johnson & Son, Inc. v. Carter-Wallace, Inc.,
        781 F.2d 198 (Fed. Cir. 1986) ......................................................................................................8
 7
     Segan LLC v. Zynga Inc,
 8
        131 F. Supp. 3d 956 (N.D. Cal. 2015) .......................................................................................11
 9
     Straight Path IP Grp., Inc. v. Cisco Sys., Inc.,
10       No. C 16-03463 WHA, 2019 WL 6219220 (N.D. Cal. Nov. 20, 2019) ..............................10, 15

11   Takeda Chem. Indus., Ltd., v. Mylan Labs., Inc.,
        549 F.3d 1381 (Fed. Cir. 2008) ..................................................................................................18
12
     Taurus IP, LLC v. DaimlerChrysler Corp.,
13      726 F.3d 1306 (Fed. Cir. 2013) ..................................................................................................11
14
     View Eng'g, Inc. v. Robotic Vision Sys, Inc.,
15      208 F.3d 981, 987–88 (Fed. Cir. 2000) ......................................................................................18

16   STATUTES

17   35 U.S.C. § 112 ..................................................................................................................................1
18   35 U.S.C. § 285 ....................................................................................................................1, 7, 8, 17
19   OTHER AUTHORITIES
20
     Fed. R. of Civ. Proc. 15 .............................................................................................................. 13-14
21
     Patent L. R. 3-6 .......................................................................................................................... 13-14
22

23

24

25

26

27

28

      LYFT’S MOTION FOR ATTORNEYS’ FEES                                                                            Case No. 18-CV-07152-JST
                                                                             iii
                               Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 5 of 25




                      1                                NOTICE OF MOTION AND MOTION

                      2           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                      3           PLEASE TAKE NOTICE that on January 22, 2020 or as soon thereafter as the matter may

                      4   be heard, in Courtroom 6 – 2nd Floor, 1301 Clay Street, Oakland, CA 94612, Defendant Lyft, Inc.

                      5   (“Lyft”) moves the Court for attorneys’ fees under 35 U.S.C. § 285. This motion is based on this

                      6   Notice of Motion, the attached memorandum of points and authorities in support thereof, the

                      7   pleadings and documents on file in this case, and such other evidence and argument as may be

                      8   presented at the hearing on this motion.

                      9                              STATEMENT OF RELIEF REQUESTED

                     10           Lyft asks the Court to find this case “exceptional” under 35 U.S.C. § 285 and award Lyft a

                     11   portion of the reasonable attorneys’ fees it has incurred since July 17, 2019—the day the Patent

                     12   Office first found the asserted claims (claims 2, 3, and 6) of U.S. Patent No. 6,697,730 (the “’730

                     13   Patent”) indefinite under 35 U.S.C. § 112, ¶ 2. Lyft specifically requests the Court award Lyft
BAKER BOTTS L.L.P.




                     14   $569,254.34, in addition to any further reasonable attorneys’ fees incurred by Lyft in pursuing this

                     15   motion.1

                     16                        MEMORANDUM OF POINTS AND AUTHORITIES

                     17   I.      INTRODUCTION

                     18           This case is exceptional. From the beginning of the case, Lyft asserted that RideApp Inc.’s

                     19   (“RideApp”) Patent was invalid as indefinite under 35 U.S.C. § 112. Lyft explained this in its

                     20   Answer, in its Invalidity Contentions, in its Petition for Inter Partes Review (“IPR”) filed with the

                     21   Patent Office, and finally in its claim construction disclosures and briefing which resulted in this

                     22   Court confirming the invalidity of the ’730 Patent. Although RideApp’s pre-suit diligence should

                     23   have revealed the invalidity of the ’730 Patent, when the Patent Office confirmed the invalidity of

                     24   the ’730 Patent, not once, but twice, RideApp was fully aware its patent was invalid. Despite this,

                     25   RideApp refused to dismiss the case and offered no explanation of how RideApp could continue to

                     26   plausibly assert the ’730 Patent in light of the Patent Office’s invalidity findings.

                     27
                          1
                           Lyft reserves the right to also seek fees in defending against any appeal of this Court’s Judgment
                     28
                          by RideApp or any fees incurred in collecting on any judgment in this case.
                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                             Case No. 18-CV-07152-JST
                                                                             1
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 6 of 25




                      1          Instead of acknowledging the invalidity of the ’730 Patent after the Patent Office twice

                      2   confirmed its invalidity—as Lyft argued from the beginning of the case—RideApp adopted a

                      3   frivolous interpretation of the ’730 Patent for purposes of claim construction that directly

                      4   contradicted even RideApp’s own previous interpretation. As soon as the Patent Office dismissed

                      5   the IPR challenges, RideApp did an about face, abandoning its old interpretation of the ’730 Patent

                      6   and offering a new, contradictory one, better suited for the upcoming claim construction process.

                      7          While this Court ultimately rejected RideApp’s new interpretation of the ’730 Patent and

                      8   found the asserted claims indefinite for the same, and additional, reasons found by the Patent Office,

                      9   RideApp’s tactics unnecessarily prolonged this case, wasting judicial resources and forcing Lyft to

                     10   incur needless attorneys’ fees defending itself.

                     11          In addition to RideApp’s shifting claim construction positions, RideApp employed

                     12   unreasonable tactics throughout this case that unnecessarily increased the cost for Lyft to defend

                     13   itself. RideApp’s improper tactics started the day RideApp filed this case in the Southern District
BAKER BOTTS L.L.P.




                     14   of New York, a venue convenient for neither party to which RideApp unsuccessfully tried to

                     15   manufacture a connection by inappropriately adding (and then quickly dismissing) a party.

                     16   RideApp’s unreasonable tactics continued in the Northern District of California when it

                     17   unsuccessfully tried to skirt the requirements of the Patent Local Rules by seeking to improperly

                     18   add assertions to the case under the inapplicable amended pleading standard rather than properly

                     19   seeking leave to amend its infringement contentions.

                     20          As a result of RideApp’s unreasonable litigation positions and tactics, Lyft spent

                     21   considerable resources defending itself in this case, but seeks only a portion—$569,254.34—in

                     22   compensation for attorneys’ fees incurred since July 17, 2019, when the Patent Office first found

                     23   the asserted claims of the ’730 Patent indefinite. This amount covers only 882 of the nearly 3,000

                     24   total hours that Lyft’s outside counsel spent defending this case and only includes fees incurred by

                     25   Lyft’s four outside attorneys who spent more than 50 hours on the matter after the Patent Office first

                     26   found the asserted claims indefinite. Lyft never would have incurred these attorneys’ fees if

                     27   RideApp had dismissed this case after the Patent Office confirmed the invalidity of the ’730 Patent,

                     28   when RideApp unmistakably knew its case was untenable.

                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                           Case No. 18-CV-07152-JST
                                                                             2
                                Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 7 of 25




                      1   II.       STATEMENT OF ISSUES TO BE DECIDED

                      2             1.      Whether this case is exceptional in view of RideApp’s frivolous litigating position

                      3                     and the unreasonable manner in which it litigated this case.

                      4             2.      Whether Lyft is entitled to attorneys’ fees in view of the exceptional nature of this

                      5                     case.

                      6             3.      Whether Lyft’s requested attorneys’ fees are reasonable.

                      7   III.      FACTUAL BACKGROUND

                      8             A.      July‒November 2018: Case Filed in S.D.N.Y. and Transferred to N.D. Cal.
                                            After No Bona Fide Connection to the Forum Found
                      9
                                    On July 23, 2019, RideApp, a Delaware corporation located in Georgia, filed this case in the
                     10
                          Southern District of New York against Lyft, a San Francisco-based company with the bulk of its
                     11
                          engineering team also in the San Francisco Bay Area. ECF No. 1. At the initial case management
                     12
                          conference, Lyft informed RideApp and the New York court that it intended to file a motion to
                     13
BAKER BOTTS L.L.P.




                          transfer the case to the Northern District of California for convenience of the witnesses and parties.
                     14
                          Ex. A2 at 4; ECF No. 21. On the day Lyft’s motion to transfer was due, RideApp filed an amended
                     15
                          complaint, naming Motivate International, Inc. (“Motivate”), a New York-based company that Lyft
                     16
                          was in the process of acquiring, as a second defendant. See ECF No. 29 ¶ 37; ECF No. 43 at 2–3.
                     17
                          RideApp’s new complaint prominently featured New York and Motivate’s ties to New York. Ex. A
                     18
                          at 4:9‒14. Less than a week later, RideApp dismissed Motivate from the case without explanation,
                     19
                          but continued to attempt to leverage its allegations against Motivate to keep the case in New York.
                     20
                          Id. at 4:15‒5:17. Despite this, the New York court granted Lyft’s motion to transfer the case to the
                     21
                          Northern District of California, finding “no factual basis for Lyft to be held liable for Motivate’s
                     22
                          acts.” Id. at 5:8–9. The New York court found none of the convenience factors favored maintaining
                     23
                          the case in New York and concluded the “allegations in the complaint do not show a bona fide
                     24
                          connection to the forum.” Id. at 5:18‒19; id. at 5:19–9:25.
                     25
                                    B.      December 2018‒May 2019: IPR Petitions Filed and RideApp Provides
                     26                     Construction of “On-Demand Allocation” in Response
                     27             On December 12, 2018, a third party—Unified Patents Inc. (“Unified”)—filed an IPR

                     28   2
                              All exhibits are exhibits to the Declaration of Keith Jurek, filed herewith.
                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                                Case No. 18-CV-07152-JST
                                                                               3
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 8 of 25




                      1   Petition with the Patent Office, arguing that the asserted claims of the ’730 Patent were both

                      2   anticipated and rendered obvious by a number of prior art references. See Ex. B. Lyft filed its own

                      3   IPR Petition on February 12, 2019, also arguing that a number of prior art references both anticipated

                      4   and rendered obvious the asserted claims. See Ex. C. Both Unified and Lyft interpreted the plain

                      5   meaning of “on-demand allocation” to be “assigning” or “matching” a passenger to a vehicle. See,

                      6   e.g., Exs. B at 5 (“The central assigning system allocates (assigns) a passenger . . . to one or more

                      7   vehicles . . . .”); C at 25 (“Behnke thus discloses a ‘wireless means of’ matching riders and drivers

                      8   responsive to the rider’s ride request in the same fashion as the ’730 Patent.”). Both Unified and

                      9   Lyft also recognized the asserted claims contained several means-plus-function terms. See, e.g.,

                     10   Exs. B at 9, 12, and 14; C at 17‒18. Lyft argued that (1) these means-plus-function limitations were

                     11   implemented by a general-purpose computer running an algorithm for performing the claimed

                     12   functions and (2) “[t]he ’730 Patent describes no innovative algorithms for assigning a passenger to

                     13   a driver, no novel communication devices, and no inventive method for tracking vehicle position.”
BAKER BOTTS L.L.P.




                     14   Ex. C at 7, 18‒20.

                     15          On May 9, 2019, RideApp filed its Preliminary Response to Unified’s IPR Petition, and

                     16   confirmed that “on-demand allocation” included “assignment,” among other things:

                     17                  “Assignment” is a part of “on-demand allocation,” but “on-demand
                                         allocation” in the Patent is much more. During “allocation,” the
                     18                  central assigning system processes, integrates and transmits data
                                         including:
                     19
                                         (1) communications with passengers to schedule their trips and give
                     20                  them precise information on trip times and sites; (2) vehicle (and in
                                         some instances passenger) location communications using GPS
                     21                  technology; (3) communications to allocate routes, schedules and
                                         passengers; and (4) communications between passengers and vehicles
                     22                  to monitor system usage. These communications pertain to both ride-
                                         sharing and vehicle rental. Under normal operations, digital
                     23                  computers monitor and control the system without manual
                                         intervention so as to both minimize costs and make the complex data
                     24                  processing possible in a timely manner.”
                     25
                          Ex. D at 16‒18 (emphasis in original). Using this definition, RideApp argued that the “prior art
                     26
                          systems do not provide on-demand allocation.” Id. at 18. RideApp also argued that Unified’s
                     27
                          Petition should be dismissed because Unified failed to identify an algorithm for any of the means-
                     28
                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                           Case No. 18-CV-07152-JST
                                                                            4
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 9 of 25




                      1   plus-function claim elements, including “on-demand allocation.” Id. at 13‒15.

                      2          Nearly two weeks later, on May 22, 2019, RideApp filed its Preliminary Response to Lyft’s

                      3   IPR Petition echoing the arguments made in its response to Unified’s IPR Petition. Ex. E. RideApp

                      4   again argued that “on-demand allocation” includes assignment. Id. at 18 (“On-demand allocation

                      5   includes ‘assignment,’ but on-demand allocation in the ’730 Patent is more robust.”) (emphasis in

                      6   original); see also id. at 11‒14, 18‒20. RideApp also argued that Lyft’s IPR Petition should be

                      7   denied because (1) the prior art lacked “on-demand allocation” under this definition and (2) Lyft did

                      8   not identify algorithms for the claimed means-plus-function elements. Id.

                      9          C.      June 2019: RideApp Confirms the Construction of “On-Demand Allocation”
                                         and Fails to Identify Any Algorithms in Claim Construction Disclosures
                     10
                                 On June 24, 2019, the parties exchanged proposed constructions. Once again, RideApp
                     11
                          advanced its position that “on-demand allocation” included the assignment of a passenger to a
                     12
                          specific vehicle:
                     13
BAKER BOTTS L.L.P.




                                         This term means “the processing, integration and transmission of data
                     14                  to assign a passenger to a specific vehicle and vice-versa based on
                                         current passenger transportation vehicle usage information (including
                     15                  passenger parameters) and current vehicle data.”
                     16
                          Ex. F at 3 (emphasis added).
                     17
                                 For the alleged algorithms corresponding to the means-plus-function elements, RideApp
                     18
                          cited large swaths of the specification, including 1079 lines from the ’730 Patent (including the
                     19
                          entirety of Table 1) along with seven of the patent’s nine figures. See id. at 4‒5.
                     20
                                 D.      July‒August 2019: The Patent Office Finds Asserted Claims Indefinite and
                     21                  RideApp Refuses to Dismiss Case
                     22          On July 17, 2019, the Patent Office issued its decision denying Unified’s IPR Petition. ECF

                     23   No. 105-1. The Patent Office analyzed the ’730 Patent and found it failed to disclose a requisite

                     24   algorithm for the “on-demand allocation” function. Id. at 5‒13. In reaching its decision, the Patent

                     25   Office relied on RideApp’s definition of “on demand allocation” that included the assignment of a

                     26   passenger to a vehicle. Id. The Patent Office also found the ’730 Patent failed to disclose a requisite

                     27   algorithm for the claimed “detecting the proximity of the passenger” function. Id. at 13‒14.

                     28   Because the specification failed to disclose algorithms for the claimed functions, the Patent Office

                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                            Case No. 18-CV-07152-JST
                                                                             5
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 10 of 25




                      1   was “unable to apply the claim language to the prior art” and rejected Unified’s IPR Petition,

                      2   recognizing that this deficiency renders the claims indefinite. See id. at 7‒8, 14.

                      3            The day after the Patent Office dismissed Unified’s IPR Petition, RideApp changed its

                      4   position, arguing the Court should afford “on-demand allocation” its plain meaning, which RideApp

                      5   later alleged excluded assigning a passenger to a vehicle. See Exs. G & H at 6. In the Joint Claim

                      6   Construction and Prehearing Statement, filed the next day, RideApp dropped “on-demand

                      7   allocation” entirely from its list of terms to construe. See Exs. I & J; ECF No. 93. RideApp again

                      8   broadly cited to large portions of the specification including “descriptive prose from the intrinsic

                      9   evidence” in the Joint Claim Construction Statement without identifying specific algorithms. See

                     10   ECF No. 93, App’x A at 1‒5.

                     11            In view of the Patent Office finding the asserted claims indefinite, Lyft sent RideApp a letter

                     12   on July 22, 2019, requesting that RideApp promptly dismiss the case. Ex. K at 1. RideApp did not

                     13   respond to this request.
BAKER BOTTS L.L.P.




                     14            On August 12, 2019, the Patent Office issued a decision denying Lyft’s IPR Petition for

                     15   reasons similar to those discussed in the Unified IPR decision, finding that because the specification

                     16   failed to disclose the requisite algorithms for the claimed functions, it was “unable to apply the claim

                     17   language to the prior art” and that this deficiency renders the claims indefinite. ECF No. 105-2 at

                     18   8, 15.

                     19            Following the Patent Office’s second decision finding the asserted claims of the ’730 Patent

                     20   indefinite, Lyft again requested RideApp dismiss the case, explaining that the Patent Office’s

                     21   finding made RideApp’s litigation position meritless. See Ex. L. In response, RideApp confirmed

                     22   it “d[id] not intend to dismiss the action at this juncture,” without an explanation of how RideApp

                     23   believed the case remained meritorious in light of the multiple Patent Office decisions finding the

                     24   asserted claims indefinite. Ex. M.

                     25            E.     August‒September 2019: RideApp Introduces Its New Construction for “On-
                                          Demand Allocation”
                     26
                                   On September 6, 2019, in its opening claim construction brief, RideApp introduced a brand-
                     27
                          new construction for the term “on-demand allocation” that excluded assigning a passenger to a
                     28
                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                             Case No. 18-CV-07152-JST
                                                                              6
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 11 of 25




                      1   vehicle. See ECF No. 101 at 8. Contrary to its previous position, RideApp now argued that

                      2   “‘allocation’ and ‘assignment’ are two different things.” ECF No. 107 at 4. RideApp confirmed its

                      3   new construction was motivated by the Patent Office decisions finding the ’730 Patent invalid under

                      4   RideApp’s previous definition of “on demand allocation.” See ECF No. 101 at 8, n.6.

                      5           F.      October 2019: The Court Invalidates the Claims and Enters Final Judgment
                      6           On October 16, 2019, the Court rejected RideApp’s new definition of “on-demand

                      7   allocation” and found the asserted claims of the ’730 Patent indefinite, confirming Lyft’s position

                      8   from the beginning of this case and the Patent Office’s two decisions. See ECF No. 117. According

                      9   to this Court, “[t]he interpretation of ‘allocation’ as including assignment is persuasive,” and “[t]he

                     10   patent discloses no algorithm for assigning passengers to vehicles.” Id. at 13:24–28, 16:2–3. The

                     11   Court specifically recognized that RideApp’s eleventh-hour construction for the term “on-demand

                     12   allocation” was not “conducive to the orderly progress of th[e] case” and that the Court disapproved

                     13   of it. Id. at 13:3–7.
BAKER BOTTS L.L.P.




                     14           In addition to the “on-demand allocation” term, the Court found four other claim terms

                     15   indefinite rendering the asserted claims of ’730 Patent invalid for multiple independent reasons.

                     16   With respect to the tracking function, the first limitation in each asserted claim of the ’730 Patent,

                     17   the Court concluded that “the ’730 Patent contains no algorithm whatsoever – simple or otherwise

                     18   – describing how the invention performs the tracking function.” Id. at 11.

                     19           On October 31, 2019, the Court entered final judgment in the case, finding all asserted claims

                     20   of the ’730 Patent invalid. See ECF No. 122.

                     21   IV.     ARGUMENT

                     22           A.      This Is an Exceptional Case Under 35 U.S.C. § 285
                     23                   1.      Legal Standards
                     24           The Patent Act provides that the “court in exceptional cases may award reasonable attorney

                     25   fees to the prevailing party.” 35 U.S.C. § 285. An exceptional case “is simply one that stands out

                     26   from others with respect to the substantive strength of a party’s litigating position (considering both

                     27   the governing law and the facts of the case) or the unreasonable manner in which the case was

                     28   litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014). “District

                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                            Case No. 18-CV-07152-JST
                                                                             7
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 12 of 25




                      1   courts may determine whether a case is ‘exceptional’ in the case-by-case exercise of their discretion,

                      2   considering the totality of the circumstances.” Id. Relevant considerations include “frivolousness,

                      3   motivation, objective unreasonableness (both in the factual and legal components of the case) and

                      4   the need in particular circumstances to advance considerations of compensation and deterrence.”

                      5   Id., n.6. The exceptional nature of a case and entitlement to fees under Section 285 need only be

                      6   shown by a preponderance of the evidence. Id. at 557–558.

                      7          All aspects of a Section 285 determination are left to the discretion of the district court.

                      8   Highmark Inc., v. Allcare Health Mgmt. Sys., Inc., 572 U.S. 559, 561 (2014). “The trial judge is in

                      9   the best position to weigh considerations such as the closeness of the case, the tactics of counsel,

                     10   the conduct of the parties, and any other factors that may contribute to a fair allocation of the burdens

                     11   of litigation as between winner and loser.” S.C. Johnson & Son, Inc. v. Carter-Wallace, Inc., 781

                     12   F.2d 198, 201 (Fed. Cir. 1986)). A prevailing party may demonstrate an exceptional case by

                     13   showing: “inequitable conduct before the PTO; litigation misconduct; vexatious, unjustified, and
BAKER BOTTS L.L.P.




                     14   otherwise bad faith litigation; a frivolous suit or willful infringement.” Epcon Gas Sys., Inc. v.

                     15   Bauer Compressors, Inc., 279 F.3d 1022, 1034 (Fed. Cir. 2002). Ultimately, “the aim of § 285 is

                     16   to compensate a defendant for attorneys’ fees it should not have been forced to incur.” Gilead Scis.,

                     17   Inc. v. Merck & Co, Inc., No. 13-CV-04057-BLF, 2016 WL 4242216, at *2 (N.D. Cal. Aug. 11,

                     18   2016) (quoting Kilopass Tech., Inc. v. Sidense Corp., 738 F.3d 1302, 1313 (Fed. Cir. 2013)).

                     19                  2.      RideApp Knowingly Pursued a Frivolous Litigation Position After the
                                                 Patent Office Decisions
                     20
                                 RideApp’s decision to continue pursuing this case against Lyft after July 17, 2019, when the
                     21
                          Patent Office found the asserted claims of RideApp’s Patent indefinite, makes this case exceptional.
                     22
                          RideApp’s pre-suit diligence should have revealed the invalidity of the ’730 Patent, but after the
                     23
                          Patent Office twice confirmed the invalidity of the ’730 Patent, RideApp was fully aware that its
                     24
                          patent was invalid and should have dismissed the case.            RideApp’s attempt to abandon its
                     25
                          interpretation of the ’730 Patent following the Patent Office decisions finding the asserted claims
                     26
                          indefinite further confirms the frivolousness of RideApp’s litigation position.
                     27
                                 When the Patent Office issued its decision on July 17, 2019, finding the asserted claims of
                     28
                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                              Case No. 18-CV-07152-JST
                                                                              8
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 13 of 25




                      1   the ’730 Patent indefinite, RideApp should have dismissed this case. The Patent Office confirmed

                      2   what Lyft had argued from the beginning of the case—RideApp’s litigation position lacked merit

                      3   because the asserted claims were indefinite. On August 12, 2019, the Patent Office again confirmed

                      4   the indefiniteness of the asserted claims in dismissing Lyft’s IPR Petition. Despite this, RideApp

                      5   refused to dismiss the lawsuit.

                      6          Instead, after beating the Patent Office challenges, RideApp pivoted. No longer needing to

                      7   maintain the position taken to avoid the IPR petitions, RideApp adopted a brand-new interpretation

                      8   of the ’730 Patent that directly contradicted RideApp’s previous position consistently taken

                      9   throughout this case.

                     10          From the beginning of the case, RideApp argued the term “on-demand allocation” included

                     11   (amongst other things) assigning a passenger to a vehicle. In its opposition to Lyft’s § 101 motion,

                     12   for example, RideApp stated that “‘[a]llocation’ is a function of the wireless communication devices

                     13   . . . in which, at least, a passenger is assigned to a vehicle, and vice versa . . . .” ECF No. 78 at 5,
BAKER BOTTS L.L.P.




                     14   n.3 (emphasis added). Similarly, in its response to both Lyft’s and Unified’s IPR Petitions, RideApp

                     15   confirmed that “[o]n-demand allocation includes ‘assignment . . . .’” Ex. E at 18 (describing

                     16   assignment as part of a robust process of allocation) (emphasis in original); see Ex. D at 16–18. A

                     17   few weeks before the Patent Office’s decision, RideApp again confirmed, in its preliminary claim

                     18   construction disclosure, that “on-demand allocation” means “the processing, integration and

                     19   transmission of data to assign a passenger to a specific vehicle and vice-versa . . . .” Ex. F at 3:15–

                     20   18 (emphasis added).

                     21          After RideApp defeated the IPR petitions in the Patent Office, however, it pivoted to a new

                     22   position better suited for the upcoming claim construction process in this Court. In a blatant attempt

                     23   to avoid its previous admissions under which it knew the asserted patent would be found invalid,

                     24   RideApp argued that “on-demand allocation” no longer included assigning a passenger to a vehicle.

                     25   See ECF No. 101 at 8:10–11:6; ECF No. 107 at 4–6. RideApp specifically linked its new position

                     26   to the Patent Office decisions finding the asserted claims indefinite. See ECF No. 101 at 8, n.6.

                     27   According to RideApp’s claim construction briefing, “[t]he ’730 Patent makes it clear that

                     28   ‘allocation’ and ‘assignment’ are two different things”—in direct contradiction to every other filing

                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                             Case No. 18-CV-07152-JST
                                                                             9
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 14 of 25




                      1   and disclosure RideApp had made up to that point in the case. ECF No. 107 at 4. At the claim

                      2   construction hearing, RideApp went even further, suggesting to the Court that its new position

                      3   wasn’t really new at all and that perhaps the Patent Office was confused when it issued its decisions:

                      4                   The PTAB took the position, perhaps misunderstanding ours, that
                                          allocation and assignment are essentially the same thing. In actual
                      5                   fact, you can see from Figure 9 alone, it’s two different messages that
                                          do two different things . . . .
                      6

                      7   Ex. N (Oct. 15, 2019 Claim Construction Hearing Transcript) at 45:20–23.

                      8           While this Court ultimately rejected RideApp’s new construction of “on-demand

                      9   allocation,” finding it unpersuasive and inconsistent with the usage in the ’730 Patent and the

                     10   ordinary meaning of the term, RideApp’s decision to adopt an entirely new claim construction

                     11   position after leveraging its former position to defeat the Patent Office challenges demonstrates the

                     12   exceptionality of this case. ECF No. 117 at 13–15. As this Court noted, RideApp’s eleventh-hour

                     13   maneuvering was “not conducive to the orderly progress of this case, and the [Court] disapproves
BAKER BOTTS L.L.P.




                     14   of it.” Id. at 13.

                     15           RideApp used tactics similar to those of plaintiff Straight Path in Straight Path v. Cisco

                     16   where Judge Alsup recently awarded attorneys’ fees. See Straight Path IP Grp., Inc. v. Cisco Sys.,

                     17   Inc., No. C 16-03463 WHA, 2019 WL 6219220 (N.D. Cal. Nov. 20, 2019). In the Straight Path

                     18   matter, the plaintiff “saved its patents from invalidity by making clear-cut representations to the

                     19   Federal Circuit,” then tried to disavow those representations to prove its infringement case. Id. at

                     20   *4. The plaintiff took one position on claim interpretation in the Federal Circuit while defending

                     21   its IPR win, and, after achieving its goals, took a second, incompatible position in district court.

                     22   Judge Alsup stated that the plaintiff’s tactics rendered the case one “that stand[s] out from others”

                     23   and exceptional under a totality of the circumstances. Id. at *7 (quoting Octane Fitness, 572 U.S.

                     24   at 554). “[T]elling the Federal Circuit one thing and telling this Court the opposite on a critical

                     25   point ma[de] this an ‘exceptional case.’” Id. at *4.

                     26           The Kilopass court similarly found a case exceptional due to gamesmanship when the

                     27   plaintiff “attempt[ed] to argue one thing to this Court, then argue a different thing to the BPAI

                     28   [Board of Patent Appeals and Interferences], and then attempt to change its position before the BPAI

                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                            Case No. 18-CV-07152-JST
                                                                            10
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 15 of 25




                      1   only after it resulted in an unfavorable ruling from this Court.” Kilopass Tech., Inc. v. Sidense

                      2   Corp., No. C 10–02066 SI, 2014 WL 3956703, *10, *14 (N.D. Cal. Aug. 12, 2014); see also Linex

                      3   Techs., Inc. v. Hewlett-Packard Co., No. C 13-159 CW, 2014 WL 4616847, at *5 (N.D. Cal. Sept.

                      4   15, 2014) (finding case exceptional where the plaintiff continued to assert baseless infringement

                      5   claims following unfavorable claim constructions by two other forums).

                      6          Courts have also awarded, and the Federal Circuit has affirmed, attorneys’ fees where a party

                      7   failed to reevaluate its litigation position in light of an unfavorable ruling. See, e.g., Inventor

                      8   Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1379–80 (Fed. Cir. 2017) (finding no

                      9   abuse of discretion in finding the case exceptional where the plaintiff failed to adequately reassess

                     10   the strength of its case under Alice and the confining fee award to fees accrued after Alice issued);

                     11   3Form, Inc. v. Lumicor, Inc., No. 2:12-CV-293, 2018 WL 4688348, at *5 (D. Utah Sept. 28, 2018)

                     12   (finding the case exceptional where the plaintiff “knowingly ignored repeated warnings about the

                     13   inconsistency of its very weak position” in view of inconsistent arguments raised to the Patent Office
BAKER BOTTS L.L.P.




                     14   and the Court). Litigants “must continually assess the soundness of pending infringement claims,

                     15   especially after an adverse claim construction.” Taurus IP, LLC v. DaimlerChrysler Corp., 726

                     16   F.3d 1306, 1328 (Fed. Cir. 2013) (affirming exceptional case finding), see also id. at 1327 (“When

                     17   patentees have sought unreasonable claim constructions divorced from the written description, this

                     18   court has found infringement claims objectively baseless.”); Segan LLC v. Zynga Inc, 131 F. Supp.

                     19   3d 956, 961 (N.D. Cal. 2015) (finding the case exceptional based on the unreasonableness of

                     20   patentee’s proposed claim construction).

                     21          RideApp’s failure to reevaluate the validity of the asserted claims following the Patent

                     22   Office’s findings of indefiniteness render this case exceptional. RideApp’s decision to take one

                     23   position before the Patent Office to avoid prior art and another, contradictory position before this

                     24   Court to try and avoid indefiniteness, further supports a finding that this case is exceptional.

                     25                  3.      RideApp Litigated This Case in an Unreasonable Manner
                     26          In addition to RideApp’s untenable and conflicting claim construction positions taken in this

                     27   case, the tactics RideApp used during this litigation further support finding that this case is

                     28   exceptional.

                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                            Case No. 18-CV-07152-JST
                                                                            11
                           Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 16 of 25



                                                 a.     RideApp Filed This Case in New York Without a Connection to
                      1                                 the Forum and Tried to Manipulate Venue by Adding a Party
                      2          RideApp, a Delaware corporation located in Georgia, filed this case in the Southern District

                      3   of New York against Lyft, a company headquartered in the San Francisco Bay Area where the

                      4   overwhelming majority of its engineering organization is located. See ECF Nos. 1, 31-2 ¶¶ 4‒5.

                      5   Lacking any meaningful connection to the forum, Lyft informed RideApp and the New York court

                      6   that it would file a motion to transfer the case to the Northern District of California for the

                      7   convenience of the parties and witnesses. See Ex. A at 4:2–3. The same day Lyft’s transfer motion

                      8   was due, RideApp blatantly attempted to manipulate the transfer factors by filing an amended

                      9   complaint naming Motivate International, Inc.—a company based in New York that Lyft intended

                     10   to acquire—as a second defendant. See ECF No. 29. By adding Motivate to the lawsuit, RideApp

                     11   no doubt hoped to tip the balance of transfer factors in its favor and keep the case in New York to

                     12   the great inconvenience of Lyft and its employees.

                     13          RideApp’s gamesmanship backfired, however, when Motivate was dismissed less than a
BAKER BOTTS L.L.P.




                     14   week later (ECF No. 33), likely because RideApp’s law firm and lead counsel also represented

                     15   Motivate in other matters. See, e.g., Motivate Int’l, Inc. v. Inlow, case No. 1:15-09948 (N.D. Ill.

                     16   2015). Despite the voluntary dismissal of Motivate, RideApp refused to drop the allegations against

                     17   Motivate and instead continued to press for Motivate’s actions to be attributed to Lyft, a separate

                     18   company that had not yet acquired Motivate.

                     19          The New York court rejected RideApp’s attempts to attribute Motivate’s actions to Lyft,

                     20   finding “no factual basis for Lyft to be held liable for Motivate’s acts,” and concluding that the

                     21   “allegations in the complaint do not show a bona fide connection to the forum.” Ex. A at 5:8–19.

                     22   The New York court went on to find that none of the convenience factors favored maintaining the

                     23   case in New York and transferred the case to the Northern District of California over RideApp’s

                     24   objections. See id. at 5‒9.

                     25          Courts have found cases exceptional under circumstances nearly identical to those in the

                     26   present case. See Icon Health & Fitness, Inc. v. Octane Fitness, LLC, 112 F. Supp. 3d 888, 892–

                     27   93, 896 (D. Minn. 2015) (Octane Fitness II). In Octane Fitness II, the plaintiff, Icon Health &

                     28   Fitness, Inc. (“Icon”), based in Utah, originally named two defendants, Octane Fitness, LLC

                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                         Case No. 18-CV-07152-JST
                                                                          12
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 17 of 25




                      1   (“Octane”), a Minnesota-based company, and Nellie’s Exercise Equipment Inc. (“Nellie’s”), a

                      2   California-based distributor. Id. The claims against Nellie’s were premised on alleged infringement

                      3   of a different patent than Icon’s claims against Octane. Id. By naming Nellie’s as a defendant, Icon

                      4   was able to file suit in the inconvenient-to-Octane forum in California, as opposed to Minnesota.

                      5   Id. The California court recognized that Icon’s claims against Nellie’s were peripheral to the dispute

                      6   between Icon and Octane and severed the case before transferring the matter to Minnesota, as all

                      7   the convenience factors favored that venue. Id. Soon after, Icon dropped the allegations relating to

                      8   the peripheral patent. Id. In deciding the motion for attorneys’ fees, the court found this behavior

                      9   relevant to the question of whether Icon litigated the case in an “exceptionally unreasonable

                     10   manner.” Id. The court found that, “[t]he inclusion of a peripheral party to establish venue in an

                     11   inconvenient and high-cost district—particularly where the claim that supposedly provided the basis

                     12   for including the peripheral party was voluntarily dismissed with prejudice shortly after the action

                     13   was transferred—is highly suspicious.” Id.
BAKER BOTTS L.L.P.




                     14          RideApp’s decision to file this case in New York and failed attempt to manipulate the

                     15   transfer factors to keep the case in New York by adding and quickly dismissing Motivate,

                     16   demonstrates the unreasonable manner in which RideApp litigated this case from the very beginning

                     17   and further supports a finding that this case is exceptional.

                     18                          b.      RideApp Ignored the Patent Local Rules in Attempting to
                                                         Assert Additional Claims and Accuse Additional Products
                     19
                                 Five months after serving its infringement contentions and nearly nine months after the start
                     20
                          of the case, RideApp decided to assert additional patent claims and target additional Lyft products.
                     21
                          See ECF No. 77-1 at ¶¶ 65–74, 132–179. Although the Patent Local Rules in both the Southern
                     22
                          District of New York and the Northern District of California specifically required RideApp to
                     23
                          disclose all asserted patent claims and all accused products, RideApp waited until well after the
                     24
                          deadline to disclose the additional assertions. ECF No. 70 at 5. Furthermore, instead of filing a
                     25
                          motion to amend its infringement contentions to add these new assertions, RideApp decided to file
                     26
                          a motion to amend its complaint. See ECF No. 77.
                     27
                                 RideApp no doubt filed a motion to amend its complaint instead of a motion to amend its
                     28
                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                           Case No. 18-CV-07152-JST
                                                                            13
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 18 of 25




                      1   infringement contentions because the standard for amending a complaint is far lower than the

                      2   standard to amend infringement contentions. Under Federal Rule of Civil Procedure 15(a)(2), courts

                      3   should “freely give leave [to amend a pleading] when justice so requires;” whereas, Patent Local

                      4   Rule 3-6 requires a “timely showing of good cause” to amend infringement contentions. See Fed.

                      5   R. of Civ. Proc. 15; Patent L. R. 3-6. Aware that it would be unable to meet the high standard to

                      6   amend its infringement contentions, RideApp tried to improperly insert new issues into the case

                      7   under the much lower standard of amending its complaint. See ECF No. 77 at 4:8–26.

                      8          This Court ultimately rejected RideApp’s attempt to use Federal Rule 15 to undercut the

                      9   Patent Local Rules, finding such an approach would “eviscerate the Patent Local Rules.” ECF No.

                     10   84 at 4. As a result, the Court refused to let RideApp add new claims or products to the case because

                     11   “RideApp has not persuaded the Court that it has acted diligently.” ECF No. 84 at 7. Despite the

                     12   favorable result, RideApp’s tactics still forced Lyft to unnecessarily incur attorneys’ fees in

                     13   defending against RideApp’s unreasonable tactics.
BAKER BOTTS L.L.P.




                     14          RideApp’s attempt to improperly amend its infringement contentions through an amendment

                     15   of its complaint rather than under the Patent Local Rules is another example of RideApp’s

                     16   unreasonable litigation tactics and further supports a finding that this case is exceptional.

                     17                          c.      RideApp Adopted a Contradictory Construction of “On-
                                                         Demand Allocation” During Claim Construction
                     18
                                 As previously discussed in Sections III.D–E of this Motion, RideApp took an untenable and
                     19
                          contradictory position on the meaning of “on-demand allocation” after the Patent Office’s decision
                     20
                          finding the asserted claims of the ’730 Patent indefinite. The approach RideApp used to reach this
                     21
                          untenable position further demonstrates RideApp’s unreasonableness in litigating this case.
                     22
                                 From the beginning of the case, RideApp adopted a definition of “on-demand allocation”
                     23
                          that included assigning a passenger to a vehicle. See Sections III.B–C, above. As previously
                     24
                          discussed, RideApp advanced this position before both this Court and the Patent Office, and the
                     25
                          Patent Office relied on this position in denying both Lyft’s and Unified’s Petition for Inter Partes
                     26
                          Review. See Section III.D; ECF No. 105-1 at 5–13; ECF No. 105-2 at 5–13.
                     27
                                 As soon as RideApp exhausted the usefulness of this position—relying on it to get the IPR
                     28
                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                             Case No. 18-CV-07152-JST
                                                                            14
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 19 of 25




                      1   challenges denied—RideApp did an about-face in favor of a new one, more favorable to the

                      2   upcoming claim construction dispute. Immediately following the Patent Office’s decision to reject

                      3   Unified’s IPR Petition, RideApp dropped the term “on-demand allocation” from its list of terms to

                      4   be construed, and without notice, introduced a brand-new definition of the term in its claim

                      5   construction briefing. See ECF No. 107 at 4–6; ECF No. 101 at 8, n.6 (explicitly tying RideApp’s

                      6   new position to the Patent Office’s rejection of Lyft’s and Unified’s IPR Petitions). This Court

                      7   recently awarded attorneys’ fees for nearly identical tactics. See Straight Path, 2019 WL 6219220,

                      8   at *4, *7.

                      9           While this Court ultimately rejected RideApp’s tactics as “not conducive to the orderly

                     10   progress of this case” and expressed disapproval of RideApp’s actions, RideApp still forced Lyft to

                     11   incur needless attorneys’ fees defending against its unreasonable tactics. ECF No. 117 at 13.

                     12   RideApp’s shifting construction of “on-demand allocation” further supports a finding that this case

                     13   is exceptional. This Motion directly seeks reimbursement for the unnecessary expenses incurred by
BAKER BOTTS L.L.P.




                     14   Lyft in conjunction with this unreasonable litigation tactic.

                     15                          d.      RideApp Failed to Articulate Any Alleged Algorithms Until
                                                         After It Filed Its Opening Claim Construction Brief
                     16
                                  As previously explained in Section IV.A.2, throughout the claim construction process,
                     17
                          RideApp took an untenable position with respect to the indefiniteness of the asserted claims which
                     18
                          the Patent Office confirmed on July 17, 2019 and again on August 12, 2019 in conjunction with its
                     19
                          decisions on IPR Petitions filed by Unified and Lyft.
                     20
                                  During this process, RideApp failed to specifically identify any algorithms for performing
                     21
                          the claimed functions, choosing instead to indiscriminately cite to large swaths of the specification
                     22
                          without explanation. See Ex. F at 4‒5. For example, in its preliminary constructions, for the phrase
                     23
                          “a wireless means of on-demand allocation of a passenger to a specific vehicle through the central
                     24
                          data system,” RideApp cited 927 lines from the ’730 Patent (including the entirety of Table 1)—
                     25
                          approximately 60% of the written specification—along with seven of the patent’s nine figures. See
                     26
                          id. at 4. In the Joint Claim Construction Statement, RideApp again failed to identify any specific
                     27
                          algorithms. Although RideApp identified a number of specific items in figures and specific software
                     28
                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                           Case No. 18-CV-07152-JST
                                                                            15
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 20 of 25




                      1   elements from Table 1, RideApp continued indiscriminately citing large swaths of the written

                      2   description by claiming “descriptive prose from the intrinsic evidence” corresponded to the claimed

                      3   functions. See ECF No. 93, App’x A at 1‒5.

                      4           In its claim construction briefing, RideApp continued to avoid disclosing specific algorithms

                      5   for the claimed functions.     RideApp’s attempts at defining the required algorithm primarily

                      6   consisted of identifying inputs and output of the claimed functions and swapping terms in claimed

                      7   functions with their synonyms. See ECF No. 101 at 6:26–7:5 (describing inputs and outputs of

                      8   central data system for “tracking”), 11:1–15 (same for “informing the passenger of the assignment”),

                      9   13:7–23 (same for “detecting the proximity”); ECF No. 107 at 2:26–3:16 (describing inputs and

                     10   outputs of “tracking”), 3:28–4:11 (“The ‘tracking’ algorithm receives inputs (data about the usage,

                     11   including location and loading) and provides outputs (data about the usage for distribution of

                     12   periodic invoices) . . . ”), 10:1–14 (describing inputs (monitored locations) and outputs (messages)

                     13   for the “detecting proximity” functions). As this Court noted for the “on-demand allocation” term,
BAKER BOTTS L.L.P.




                     14   “[g]iven the lack of an algorithm, RideApp has in effect claimed everything that performs the task

                     15   under the sun.” ECF No. 117 at 16 (internal quotations omitted).

                     16           RideApp’s failure to properly disclose the purported step-by-step algorithms corresponding

                     17   to the claimed functions in its claim construction disclosures or briefing further demonstrates the

                     18   weakness of RideApp’s litigation position and supports a finding that this case is exceptional.

                     19                          e.     RideApp Sought an Unreasonable Amount in Damages
                     20           Damages contentions were added to the Northern District of California Patent Local Rules

                     21   to “inform the parties and the court on issues of relevance and proportionality, and also to create a

                     22   potential opportunity for meaningful settlement discussions.” LookSmart Grp., Inc. v. Microsoft

                     23   Corp., 386 F. Supp. 3d 1222, 1229 (N.D. Cal. June 28, 2019) (internal quotations omitted).

                     24           The damages contentions served by RideApp in this case sought a “reasonable” royalty of

                     25   $584 million dollars for the three years ending in 2018 alone, plus another 4% of all bookings

                     26   through April 2021, when the ’730 Patent expires. Ex. P at 5:14–24. RideApp never amended or

                     27   adjusted its damages contentions despite the Patent Office finding the asserted claims indefinite

                     28   eight days later.

                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                           Case No. 18-CV-07152-JST
                                                                           16
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 21 of 25




                      1          Although any amount paid for an invalid patent would be too much, RideApp’s demand of

                      2   over half a billion dollars for only a portion of the damages period is outrageous, especially after the

                      3   Patent Office found the asserted claims indefinite. As this Court previously noted, damages

                      4   contentions must be updated “[i]f parties know that damages contentions may bear no relation to a

                      5   party’s ultimate theories and thus become stale.” LookSmart, 386 F. Supp. 3d at 1230. RideApp’s

                      6   unreasonable damages contentions and failure to provide any amendment to the damages

                      7   contentions after the Patent Office decisions serve as yet additional examples of the extraordinary

                      8   and unrealistic positions RideApp took throughout this case, contributing to the attorneys’ fees Lyft

                      9   was forced to incur to defend against RideApp’s invalid patent.

                     10          B.      Lyft’s Requested Attorneys’ Fees Are Reasonable
                     11          Lyft’s attorneys’ fees incurred since July 17, 2019, when the Patent Office first found the

                     12   claims indefinite, are reasonable and should be awarded in full.

                     13                  1.      Legal Standards
BAKER BOTTS L.L.P.




                     14          In patent cases “[t]he methodology of assessing a reasonable award under 35 U.S.C. § 285

                     15   is within the discretion of the district court.” Automated Bus. Cos. v. NEC Am., Inc., 202 F.3d 1353,

                     16   1355 (Fed. Cir. 2000) (citing Mathis v. Spears, 857 F.2d 749, 754 (Fed. Cir. 1988)). The use of a

                     17   lodestar analysis “provides a presumptively reasonable fee award.” Large Audience Display Sys.,

                     18   LLC v. Tennman Prods., LLC, 745 F. App’x 153, 157 (Fed. Cir. 2018); see also Lumen View Tech.

                     19   LLC v. Findthebest.com, Inc., 811 F.3d 479, 483 (Fed. Cir. 2016) (“[T]he lodestar

                     20   method . . . provides a presumptively reasonable fee amount by multiplying a reasonable hourly

                     21   rate by the reasonable number of hours required to litigate a comparable case.”). In establishing the

                     22   reasonable hourly rate, courts in this district have considered such factors as: “(1) the novelty and

                     23   complexity of the issues; (2) the special skill and experience of counsel; (3) the quality of

                     24   representation; and (4) the results obtained.” Kilopass Tech., Inc. v. Sidense Corp., 82 F. Supp. 3d

                     25   1154, 1170 (N.D. Cal. 2015) (citations omitted).

                     26           “Where . . . a prevailing party has obtained excellent results, his attorney should recover a

                     27   fully compensatory fee. Normally this will encompass all hours reasonably expended on the

                     28   litigation.” Mathis, 857 F.2d at 755 (internal citations omitted). This includes the time spent seeking

                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                             Case No. 18-CV-07152-JST
                                                                             17
                           Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 22 of 25




                      1   fees. See Cent. Soya Co., Inc. v. Geo. A. Hormel & Co., 723 F.2d 1573, 1578 (Fed. Cir. 1983);

                      2   Mathis v. Hydro Air Indus. Inc., No. CV 80-4481, 1986 WL 84360, at *33 (C.D. Cal. Feb. 20, 1986),

                      3   aff'd on attorney fee award, 857 F.2d 749 (Fed. Cir. 1988) (“It is proper to include in the award of

                      4   attorney’s fees the attorney time expended in connection with the Defendants’ claim for attorney’s

                      5   fees.”). In addition to fees, disbursements and expenses incurred in defending a case also are

                      6   recoverable. Takeda Chem. Indus., Ltd., v. Mylan Labs., Inc., 549 F.3d 1381, 1391 (Fed. Cir. 2008);

                      7   Automated, 202 F.3d at 1356; Mathis, 857 F.2d at 759.

                      8                  2.      The Hourly Rate Paid by Lyft to Its Attorneys Was Reasonable
                      9          As detailed in the Declaration of Keith Jurek, Lyft seeks reimbursement for the fees of the

                     10   four attorney timekeepers who billed over fifty hours during the relevant time period. The standard

                     11   billing rates for these attorneys are $970 per hour for partners and range from $670 to $900 per hour

                     12   for associates. (“Jurek Decl.”) ¶¶ 11, 14, 17, 20. After discounts and other fee reductions, the rates

                     13   charged to Lyft are effectively $500–$670 per hour for associates and $826 per hour for partners,
BAKER BOTTS L.L.P.




                     14   which is consistent with rates in the American Intellectual Property Law Association 2019 Report

                     15   of the Economic Survey (“AIPLA Report”) for experienced patent litigation attorneys in the San

                     16   Francisco market. Jurek Decl. ¶¶ 22–24; see also Ex. O (AIPLA Report) at I-29, I-42. The Federal

                     17   Circuit has recognized the appropriateness of using the AIPLA Report to determine comparable

                     18   reasonable hourly rates. View Eng'g, Inc. v. Robotic Vision Sys., Inc., 208 F.3d 981, 987–88 (Fed.

                     19   Cir. 2000) (approving lodestar calculation by a trial court using AIPLA survey); Mathis, 857 F.2d

                     20   at 755–56 (district court's conclusion that billing rates “generally corresponded to those presented

                     21   in the [AIPLA] surveys and were [thus] reasonable in view of those surveys” was, “as the law makes

                     22   clear,” appropriate). The Jurek Declaration describes the qualifications, including the special skills

                     23   and experience, of the attorneys for whose work Lyft seeks compensation. Jurek Decl. ¶¶ 9, 12, 15,

                     24   18. These four attorneys collectively have more than 30 years of experience litigating patents before

                     25   the United Statement Patent and Trademark Office, the United States International Trade

                     26   Commission, and various district courts and in preparing and prosecuting patent applications. Id.

                     27   The attorneys are experienced in technology areas relevant to this case, including networking and

                     28   telecommunications, consumer electronics, transportation and automotive technologies, location-

                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                           Case No. 18-CV-07152-JST
                                                                            18
                           Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 23 of 25




                      1   based services, and computer software. Id. Additionally, two of Lyft’s attorneys served as law

                      2   clerks for judges sitting on the United States Court of Appeals for the Ninth Circuit and the Los

                      3   Angeles Superior Court.

                      4          The legal issues presented in this case required additional skills beyond that of even a typical

                      5   patent litigator. The Court found the asserted claims indefinite on the grounds that the specification

                      6   failed to describe sufficient corresponding structure, in the form of an algorithm, for the functions

                      7   claimed in means-plus-function limitations of the asserted claims. This is an uncommon and

                      8   complex issue requiring both additional work and skill as compared to more common claim

                      9   construction issues. In addition, the results obtained—an order invalidating the asserted claims of

                     10   the ʼ730 Patent in the claim construction stage of the proceedings—demonstrate the quality of

                     11   representation provided by Baker Botts to Lyft. The hourly rates charged by the Baker Botts

                     12   attorneys are therefore reasonable.

                     13                  3.      The Number of Hours Billed to Litigate This Case Was Reasonable
BAKER BOTTS L.L.P.




                     14          Since July 17, 2019, Lyft’s attorneys and legal professionals at Baker Botts have spent a

                     15   total of 882 hours on this case for which Lyft seeks compensation. This total includes time spent

                     16   on discovery, claim construction, and motion practice after July 17, 2019 until the Court’s order of

                     17   judgment on October 31, 2019, finding the asserted claims of the ʼ730 Patent invalid and dismissing

                     18   the case. This total does not include the hours spent pursuing attorneys’ fees in this Motion to which

                     19   Lyft is entitled. A description of the hours spent is provided in the concurrently-filed Jurek

                     20   Declaration. Jurek Decl. ¶¶ 10, 13, 16, 19. Upon request, Lyft can provide the Court in camera

                     21   inspection of the billing records kept by Baker Botts which demonstrate the reasonableness of the

                     22   amount of time spent by the attorneys during the relevant time periods.

                     23                  4.      The Attorneys’ Fees which Lyft Seeks are Reasonable
                     24          The $569,254.34 in attorneys’ fees Lyft is seeking resulting from the hours worked and rates

                     25   charged is reasonable for several reasons. First, Lyft only seeks fees incurred after July 17, 2019,

                     26   when the Patent Office found the asserted claims of the ’730 Patent indefinite. Lyft is not seeking

                     27   fees incurred from the beginning of the case, despite RideApp’s unreasonable tactics throughout the

                     28   case starting with RideApp filing the case in S.D.N.Y., a forum that lacked any meaningful

                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                            Case No. 18-CV-07152-JST
                                                                            19
                            Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 24 of 25




                      1   connection to the case or parties. See Cent. Soya Co., Inc., 723 F.2d at 1578; Mathis, 857 F.2d 749

                      2   at 755. Lyft only seeks those attorneys’ fees associated with litigating beyond the point when the

                      3   indefiniteness of the asserted claims became undeniable due to the Patent Office’s decision, which

                      4   sets this case apart from others and makes it exceptional. Lyft also only seeks reimbursement for

                      5   attorneys who spent more than fifty hours on the case after July 17, 2019. Second, a very favorable

                      6   result was obtained—invalidity of all asserted claims of the ʼ730 Patent after claim construction—

                      7   avoiding intensive pretrial and trial phases of the case and the latter phases of fact discovery.

                      8          Third, the fees Lyft seeks are reasonable for high-stakes patent litigation. RideApp sought

                      9   over $580 million in damages for just three of the ten years in the purported damages period, and

                     10   RideApp initially sought an injunction that would have prevented Lyft from operating its ridesharing

                     11   business. See Ex. P (RideApp’s damages contentions); ECF No. 1. Lyft incurred substantially less

                     12   attorneys’ fees than the median amount expected through claim construction in cases where non-

                     13   practicing entities seek over $25 million in damages. Jurek Decl. ¶ 27; see also Ex. O (AIPLA
BAKER BOTTS L.L.P.




                     14   Report), at I-145 (median estimated cost of litigation through claim construction where more than

                     15   $25 million at risk was $2,375,000), I-169 (same median estimated cost in litigation defending

                     16   against non-practicing entity was $2,500,000). The fees Lyft seeks, a subset of reasonable fees paid

                     17   by Lyft, are appropriate, and they should be awarded in full.

                     18   V.     CONCLUSION

                     19          For the reasons stated herein, Lyft respectfully requests the Court award Lyft $569,254.34

                     20   in attorneys’ fees incurred after July 17, 2019 through October 31, 2019 and the attorneys’ fees

                     21   incurred preparing this motion, any reply in support of this motion, and related hearings.

                     22

                     23   Dated: December 2, 2019                           Respectfully submitted,

                     24                                                      BAKER BOTTS L.L.P.
                     25                                                      /s/ Jeremy J. Taylor               .




                     26                                                      Bryant C. Boren, Jr. (SBN 260602)
                     27                                                      bryant.c.boren@bakerbotts.com
                                                                             Elizabeth K. Boggs (SBN 280555)
                     28                                                      betsy.boggs@bakerbotts.com

                          LYFT’S MOTION FOR ATTORNEYS’ FEES                                            Case No. 18-CV-07152-JST
                                                                            20
                           Case 4:18-cv-07152-JST Document 127 Filed 12/02/19 Page 25 of 25



                                                               John F. Gaustad (SBN 279893)
                      1                                        john.gaustad@bakerbotts.com
                      2                                        Keith M. Jurek (SBN 310856)
                                                               keith.jurek@bakerbotts.com
                      3                                        BAKER BOTTS L.L.P.
                                                               1001 Page Mill Road
                      4                                        Building One, Suite 200
                                                               Palo Alto, California 94304
                      5
                                                               Phone: (650) 739-7500
                      6                                        Fax: (650) 739-7699

                      7                                        Jeremy J. Taylor (SBN 249075)
                                                               jeremy.taylor@bakerbotts.com
                      8                                        BAKER BOTTS L.L.P.
                                                               101 California Street, Suite 3600
                      9                                        San Francisco, CA 94111
                     10                                        Tel: (415) 291-6200
                                                               Fax: (415) 291-6300
                     11
                                                               Jennifer C. Tempesta (admitted pro hac vice)
                     12                                        BAKER BOTTS L.L.P.
                                                               30 Rockefeller Plaza
                     13                                        New York, NY 10112
BAKER BOTTS L.L.P.




                                                               Phone: (212) 408-2500
                     14
                                                               Fax: (212) 408-2501
                     15
                                                               Attorneys for Defendant LYFT, INC.
                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                          LYFT’S MOTION FOR ATTORNEYS’ FEES                             Case No. 18-CV-07152-JST
                                                               21
